 492DECISIONSOF NATIONALLABOR RELATIONS BOARDPhiladelphia Stereotypers Union # 7, a/w Internation-alPrinting and Graphic Communications Union,AFL-CIOandSouthernNew JerseyNewspapers,Inc. and Camden TypographicalUnion Local#132, a/w InternationalTypographicalUnion,AFL-CIO. Case 4-CD-331June 12, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Southern New Jersey Newspa-pers, Inc., hereinafter called the Employer, alleging aviolation of Section 8(b)(4)(D) by the PhiladelphiaStereotypers Union#7, a/w International Printingand Graphic Communications Union, AFL-CIO,hereinaftercalled the Stereotypers. Pursuant tonotice, a hearing was held on December 13, 1973,and January 10, 1974, at Philadelphia, Pennsylvania,beforeHearing Officer Harold Bernard, Jr. TheEmployer, the Stereotypers, and Camden Typo-graphicalUnion Local #132, a/w InternationalTypographical Union, AFL-CIO, hereinafter calledthe Typographers, appeared at the hearing and wereoffered full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer, theStereotypers, and the Typographers filed briefs withthe National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a newspaper publishing companylocated in Cherry Hill, New Jersey, with grossrevenue exceeding $200,000 annually. The Employersubscribes to interstate news services, publishesnationally syndicated features, and advertises nation-ally sold products. The parties stipulated, and wefind, that the Employer is engaged in a businessaffecting commerce within the meaning of SectionIUnless otherwise indicated,all events occurredin 1973.2(6) and (7) of the Act, and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONSThe parties stipulated, and we find, that theStereotypers and the Typographers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employeris engagedin the publication of theCamden Courier-Post, a daily newspaper, in CherryHill,New Jersey. Among the unions representingemployees of the Employer are the Stereotypers,which represents employees in the stereotype room,and the Typographers, which represents employeesin the composing room, including photoengravers.In early summer 1973,1 the Employer told theStereotypers and the Typographers that it wouldsoon change over to the Letterflex system ofproducing printingpress plates.Thereafter, in Sep-tember, the Employer determined to assign the workof Letterflex platemaking to employees representedby the Typographers. By letter dated September 24,theStereotypers threatened the Employer witheconomicsanctionsif employees which it represent-ed were notassignedthe work of Letterflex plate-making. Further discussions followed and the Em-ployer reiterated its intention of assigning theLetterflex platemaking to employees represented bythe Typographers. On October 10, the Stereotypersreiterated its position statedin itsSeptember 24 letterand on October 11 carried out the threat and struckand picketed.The Employer has been using two processes toprint its newspaper. News and editorial items aremarked-up in a hot-type process using linotypemachines which produce lines of type formed inrelief on hot lead slugs. This process will eventuallybe phased out completely by the Employer. Adver-tisementsand stock market quotations, on the otherhand, are pasted-up in a cold-metal process usingphototypesetting and photoengraving methods toproduce an engraved zinc plate in relief form. Bothhot type and cold type are locked up in a page formor "chase" in the composing room and sent to thestereotype room where plates are manufactured fordirect application to thepresses.The cold-metal process is performed by employeesin the composing room, including photoengravers,who are represented by the Typographers. Theprocess begins with the pasteup of a "mechanical," acomposite of photographic proofs of type and211 NLRB No. 68 PHILADELPHIA STEREOTYPERS UNION #7493illustrations arranged on a white paper backing. Theproduction of the photographic negative begins witha cameraman who, among other things, measures themechanical,mounts it on the copy board of thecamera,makes time and lens adjustments, andselects the proper size film. The cameraman thenuses a special camera, 8 feet high with a carriage 19feet long, to make an exposure. The exposed film isthen fed into a film processor, the Log-E machine, toproduce a developed negative. The cameraman thenexaminesthe negative to determine whether it willreproduce in the zinc engraving process. After thisexamination the negative is opaqued; i.e., any pinholesand shadows are painted out. In someinstances,a stripping operation (cutting apart andpasting up the negative) is required. Thereafter, a flatsheet of sensitized zinc is placed in a vacuum frame,and is exposed to light through the negative. The zincplate is then weighed and placed in a tank ofdeveloper for about 3 minutes after which it istransferred to a sink where a water pressure spray isused to wash off any loose developer. The zinc plateis then placed on a flat surface and blown dry withan airhose. A descumming process takes place nextfollowed by an acid bath in the etching machine. Thezinc plate is then scrubbed, dried, and weighed again.Finally, the zinc plate is examined, with particularattention to the dot structure, to determine whetherthe engraved zinc plate will reproduce properly.In the stereotype room a matrix of semiwetcardboard is placed against the chase or relief pageform which contains the hot type and cold type.Pressure is applied and the image is transferred fromthe page form to the matrix, which is then dried in asemicylindrical shape.Molten lead is next pouredagainst the matrix and when cooled the lead castingis a stereotype plate ready for the printing operationin the pressroom.The Employer's new Letterflex machine is a two-component system consisting of a tower section andaprocessor section. The input in the Letterflexprocess is a photographic negative. This negative isproduced in the exact manner as those prepared foruse in the production of zinc engraving plates,supra.The completed negative is inserted into the towersectionwhere it is exposed by ultraviolet light to aphotosensitive polymer coated plate for a predeter-mined amount of time. The plate is then transferredto the processor section where it goes through anetching cycle and is then exposed once again toultraviolet light to complete the chemical reaction.After the plate is removed from the processorsection, the operator examines and evaluates theplate under a magnifying glass to determine, amongother things, the quality of the dot structure. TheLetterflex plate is then punched, bent, and trimmedand sent to the pressroom for direct application tothe printing press.B.TheWork in DisputeThe work in dispute involves press platemaking bythe Letterflex process at the Camden Courier-Post inCherryHill, New Jersey.C.Contentions of the PartiesThe Employer contends that its assignment toemployees represented by the Typographers is basedon the availability of related skills, economy andefficiency of operations, and the functional similarityof the Letterflex process and certain photoengravingwork that employees represented by the Typogra-phers have been performing for the Employer. TheEmployer further contends that there is no areapractice,but that industry practice supports itsassignment to members of the Typographers. Finally,theEmployer contends that the job impact onemployees represented by the Stereotypers will beoffset by its policy and offer to keep and retrain theseemployees for work in the Employer's composingroom.The Typographers contends that the Employer'sassignment and preference for itsmembers issupported by its collective-bargaining agreement, theskills and training of its members, and the economyand efficiency of the Employer's operations. TheTypographers further contends that area and indus-trypractice,aswellascertain related Boarddecisions, support an award to employees represent-ed by the Typographers.The Stereotypers predicates its claim for the. workon the traditional division of work jurisdiction at theEmployer's plant, the skills of its members, itsapprenticeship program, area and industry practice,and the job impact on its members.D.Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The record shows, and theStereotypers concedes, that in a letter dated Septem-ber 24, 1973, it threatened the Employer witheconomic sanctions if it were not given jurisdictionover the work here in dispute. There is also evidencethat on October 11, 1973, after the Employer hadreiterated its intention of assigning the disputed workto employees represented by the Typographers onOctober 10, 1973, the Stereotypers carried out thethreat and struck and picketed. The Stereotyperscontends that the instant dispute involves a repre-sentation problem and that they were protesting bad-faith bargaining by the Employer. We note, however, 494DECISIONSOF NATIONALLABOR RELATIONS BOARDthat this contention by the Stereotypers is in directconflict with the testimony of the Employer's generalmanager,Gary Snyder, that the Stereotypers presi-dent, Thomas Hudson, told him that the employeesrepresentedby the Stereotypers would return to workif the Employer would agree to file a 10(k) chargewith the Board. Snyder gave Hudson a letter to thiseffect and the stereotypers returned to work thatsame day. On the basis of the entire record, weconclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.2E.Merits oftheDisputeAs the Board stated inJ.A. Jones ConstructionCompany,3we shall determine the appropriateassignment of disputed work in each case presentedfor resolution under Section 10(k) of the Act onlyafter taking into account and balancing all relevantfactors.We set forth below those factors which we findrelevant in determining the dispute herein.1.Collective-bargaining agreementsThe Employer's collective-bargaining agreementswith the Typographers and the Stereotypers hadexpired at the time of the hearing herein. Neither ofthemost recent collective-bargaining agreementsbetween the respective parties made specific refer-enceto the type of work in dispute in thisproceeding.Accordingly,we conclude that thisfactor does not favor the assignment of the work indispute to either Union.2.The Employer'sassignment,preference,and efficiency of operationsThe input to the Letterflex system is a photograph-icnegativewhich, whatever the assignment of thedisputed work, will be produced by employees in theEmployer's composing room who are represented bythe Typographers. The judging of the quality of thenegativeisa critical step in the production process,affectingthe ultimate quality of the Letterflex plate,and will oftennecessitateconsultation between theemployeeswho produce the negative and theemployees who operate the Letterflex machine. It isapparent that theintegrationof these two processeswill contribute to the efficiency of the Employer'soperations.Under the Employer'sexisting assignment, thecomposing room employees who are performingLetterflex work are also available to perform otherassignments in the composing room. On the otherhand, it would appear that the Employer would losethis flexibility if the disputed work were assigned tothe employees in the stereotype room in view of thefact that the introduction of the Letterflex processwill substantially, if not totally,eliminatethe existingwork performed by employees in the stereotyperoom.Accordingly, inasmuch as the assignment of theLetterflex work to the composing room employees,who are represented by the Typographers, contrib-utes to the effectiveutilizationof those employeesand the efficient operation of the Employer'sbusiness,we find that this factor favors anassign-ment to the Typographers.3.Employer,area,and industry practiceThe Employer, the Typographers, and the Stereo-typerseach introduced evidence to support itsrespective contentions relative to the assignment ofLetterflex and direct printing work by the Gannettnewspapers,4as well as areaand industry practice.We find, however, that the evidence introduced bythe parties does not establish any clear andconsist-ent practice which wouldassist usinmaking ourdetermination. Accordingly, we find that this factordoes not support either Union.4.SkillIn comparing the specific skills required of aLetterflex operator with those skills currently utilizedby the Employer's employees in its composing roomand stereotype room, it appears that the skillspossessed by employees working in the composingroom are more closely related to the Letterflexprocess. In particular, employees in the composingroom who are skilled at evaluating a negative andinspecting the dot structure of an etched platepossess skills required in the Letterflex process.Furthermore, a representative of the company thatmanufactured the Letterflex equipment involvedhere testified that it is easier to train persons tooperate the Letterflex equipment who have had priorexperience in the production of negatives. There isno evidence that employees in the Employer'sstereotype room utilize skills related to the operationof a camera or the evaluation of negatives.Accordingly, we find that the skills possessed byemployees employed in the Employer's composingroom, who are represented by the Typographers,2The parties stipulated,and we find, that there is no agreed-uponA.Jones ConstructionCompany),135 NLRB 1402.method for resolving the dispute which is binding on all the parties.4The Employer is part of the Gannett newspaper chain.3International Association of Machinists,Lodge No 1743, AFL-CIO (J. PHILADELPHIA STEREOTYPERS UNION #7495favor an assignmentof the disputed work to suchemployees.present determination is limited to the particularcontroversy which gave rise to this proceeding.5.Job impactThe record shows that the introduction of theLetterflexprocesswilleventually eliminate themanufacture of stereotype press plates by the eightemployees in the stereotype room who are represent-ed by the Stereotypers. Several employees in thecomposing room have had their job assignmentschanged as a result of the assignment of theLetterflexwork to the composing room. No newemployees have been hired to perform the Letterflexwork.The Employer claims that an assignment of thedisputedwork to employees represented by theStereotypers and the reduction of work caused by theautomation of the photoengraving process wouldrequire under-utilized manpower in the composingroom which it could not employ elsewhere in itsbusiness.On the other hand, the Employer hascommitted itself to offer the eight employees repre-sented by the Stereotypers other employment in thecomposing room in order to avoid actual loss of workfor any employee.Inasmuch as there will be no job loss to the currentemployees no matter to whom the assignment ismade,we find that this consideration is not determi-native.ConclusionHaving considered all the pertinent factors herein,we concludethat employees represented by theTypographersare entitled to performthe work indispute.Inmaking this determination, we areassigning the disputedwork to the employees of theSouthernNew JerseyNewspapers,Inc.,who arerepresentedby CamdenTypographicalUnion#132,a/wInternationalTypographicalUnion,AFL-CIO, but not to the Unionor its members. OurDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of the Southern New Jersey News-papers, Inc.,who currently are represented byCamden Typographical Union #132, a/w Interna-tional Typographical Union, AFL-CIO,are entitledto perform the work ofpressplatemaking by theLetterflex process at the Camden Courier-Post inCherry Hill, New Jersey.2.The Philadelphia Stereotypers Union # 7, a/wInternational Printing and Graphic CommunicationsUnion, AFL-CIO,isnot entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire the Southern New Jersey Newspapers, Inc.,to assignthe above-described Letterflex work to itsmembers or employees whom it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute,thePhiladelphiaStereotypersUnion #7,a/w International Printingand Graphic Communications Union, AFL-CIO,shall notify the Regional Director for Region 4, inwriting,whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to stereotypers representedby thePhiladel-phia StereotypersUnion#7,a/w InternationalPrintingandGraphicCommunicationsUnion,AFL-CIO,rather than to employees represented byCamden Typographical Union #132, a/wInterna-tional Typographical Union, AFL-CIO.